     Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

SAVE OUR WETLANDS, INC.
LUKE FONTANA,

                           Plaintiff,

                      v.
                                                      CIVIL ACTION NO.: 19-cv-9120
The CITY OF NEW ORLEANS; MAYOR
LATOYA CANTRELL, in her official
capacity, MICHAEL HARRISON,                           JUDGE ASHE
FORMER SUPERINTENDENT OF THE
NEW ORLEANS POLICE
DEPARTMENT, in his official capacity;                 MAGISTRATE JUDGE WILKINSON
SHAUN FERGUSON, SUPERINTENDENT
OF THE NEW ORLEANS POLICE
DEPARTMENT, in his official capacity, and
NEW ORLEANS POLICE OFFICERS
BARRY SCHECHTER, SIDNEY
JACKSON, JR. and ANTHONY
BAKEWELL, in their official capacities,

                           Defendants.



                           ANSWER TO AMENDED COMPLAINT

       NOW INTO COURT, through undersigned counsel, come the City defendants who

respectfully answer the Plaintiffs’ amended complaint as follows:

                                                 1.

       Paragraph 1 is denied.

                                                 2.

       Paragraph 2 is denied for lack of specific information to justify a belief therein.

                                                 3.

       Paragraph 3 does appear to contain allegations of fact requiring a response. To the extent
     Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 2 of 12



that such allegations may be found in the paragraph, they are denied.

                                                 4.

       Paragraph 4 is a statement of jurisdiction not requiring a response.

                                                 5.

       Paragraph 5 is a statement of jurisdiction not requiring a response.

                                                 6.

       Paragraph 6 is a statement of venue not requiring a response.

                                                 7.

       Paragraph 7 is a statement of law not requiring a response. To the extent that an

allegation may be found therein, it is denied.

                                                 8.

       Paragraph 8 is admitted as to the status of the plaintiff Save Our Wetlands, Inc.

                                                 9.

       Paragraph 9 is admitted as to the status of the plaintiff Luke Fontana.

                                                 10.

       Paragraph 10 is admitted as to the status of the City of New Orleans as a defendant.

                                                 11.

       Paragraph 11 is admitted as to the status of Latoya Cantrell as a defendant.

                                                 12.

       Paragraph 12 is admitted as to the status of Michael Harrison as a defendant.

                                                 13.

       Paragraph 13 is admitted as to the status of Shaun Ferguson as a defendant in this matter.

                                                 14.
Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 3 of 12



 Paragraph 14 is admitted as to the status of Barry Schecter as a defendant in this matter.

                                          15.

 Paragraph 15 is admitted as to the status of Anthony Bakewell as a defendant.

                                          16.

 Paragraph 16 is admitted as to the status of Sidney Jackson as a defendant.

                                          17.

 Paragraph 17 is denied for lack of specific information in which to justify a belief therein.

                                          18.

 Paragraph 18 is admitted.

                                          19.

 Paragraph 19 is denied for lack of specific information in which to justify a belief therein.

                                          20.

 Paragraph 20 is denied for lack of specific information in which to justify a belief therein.

                                          21,

  Paragraph 21 is denied for lack of specific information in which to justify a belief herein.

                                          22.

 Paragraph 22 is denied for lack of specific information in which to justify a belief therein.

                                          23.

 Paragraph 23 is denied for lack of specific information in which to justify a belief therein.

                                          24.

 Paragraph 24 is denied for lack of specific information in which to justify a belief therein.

                                          25.

 Paragraph 25 is denied for lack of specific information in which to justify a belief therein.
Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 4 of 12



                                          26.

 Paragraph 26 is admitted.

                                          27.

 Paragraph 27 is denied for lack of specific information in which to justify a belief therein.

                                          28.

 Paragraph 28 is denied for lack of specific information in which to justify a belief therein.

                                          29.

 Paragraph 29 is denied for lack of specific information in which to justify a belief therein.

                                          30.

 Paragraph 30 is denied for lack of specific information in which to justify a belief therein.

                                          31.

 Paragraph 31 is denied for lack of specific information in which to justify a belief therein.

                                          32.

 Paragraph 32 is denied for lack of specific information in which to justify a belief therein.

                                          33.

 Paragraph 33 is denied for lack of specific information in which to justify a belief therein.

                                          34.

 Paragraph 34 is denied for lack of specific information in which to justify a belief therein.

                                          35.

 Paragraph 35 is denied for lack of specific information in which to justify a belief therein.

                                          36.

 Paragraph 36 is denied for lack of specific information in which to justify a belief therein.

                                          37.
Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 5 of 12



 Paragraph 37 is denied for lack of specific information in which to justify a belief therein.

                                          38.

 Paragraph 38 is denied for lack of specific information in which to justify a belief therein.

                                          39.

 Paragraph 39 is denied for lack of specific information in which to justify a belief therein.

                                          40.

 Paragraph 40 is denied for lack of specific information in which to justify a belief therein.

                                          41.

 Paragraph 41 is denied for lack of specific information in which to justify a belief therein.

                                          42.

 Paragraph 42 is denied as written.

                                          43.

 Paragraph 43 is denied as written.

                                          44.

 Paragraph 44 is admitted.

                                          45.

 Paragraph 45 is denied for lack of specific information in which to justify a belief therein.

                                          46.

 Paragraph 46 is admitted.

                                          47.

 Paragraph 47 is denied as written.

                                          48.

 Paragraph 48 is admitted.
Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 6 of 12



                                          49.

 Paragraph 49 is admitted.

                                          50.

 Paragraph 50 is admitted.

                                          51.

 Paragraph 51 is denied as written.

                                          52.

 Paragraph 52 is admitted.

                                          53.

 Paragraph 53 is denied as written.

                                          54.

 Paragraph 54 is denied as written.

                                          55.

 Paragraph 55 is denied for lack of specific information in which to justify a belief therein.

                                          56.

 Paragraph 56 is denied as written.

                                          57.

 Paragraph 57 is denied.

                                          58.

 Paragraph 58 is denied.

                                          59.

 Paragraph 59 is denied.
     Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 7 of 12



                                                  60.

        Paragraph 60 is denied.

                                                   61

        Paragraph 61 appears to be a conclusion of law not requiring a response. To the extent

that an allegation is contained therein, it is denied.

                                                  62.

        Paragraph 62 is denied for lack of specific information in which to justify a belief therein.

                                                  63,

        Paragraph 63 is denied.

                                                  64.

        Paragraph 64 is denied.

                                                  65.

        Paragraph 65 is denied.

                                                  66.

        Paragraph 66 is denied.

                                                  67.

        Paragraph 67 is denied.

                                                  68.

        Paragraph 68 is denied.

                                                  69.

        Paragraph 69 is denied.

                                                  70.

        Paragraph 70 is denied.
     Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 8 of 12



                                                71.

       Paragraph 71 is denied.

                                                72.

       Paragraph 72 is denied.

                                                73.

       Paragraph 73 is denied.

                                                74.

       Paragraph 74 is denied.

                                                75.

       Paragraph 75 is denied for lack of specific information in which to justify a belief therein.

                                                76.

       Paragraph 76 is denied.

                                                77.

       Paragraph 77 is denied.

                                                78.

       Paragraph 78 is denied.

                                                79.

       Paragraph 79 is denied.

                                                80.

       Paragraph is 80 is denied for lack of specific information in which to justify a belief

therein.

                                                81.

       Paragraph 81 is denied.
     Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 9 of 12



                                                82.

       Paragraph 82 is denied.

                                                83.

       Paragraph 83 is denied.

                                                84.

       Paragraph 84 is denied.

                                                85.

       Paragraph 85 is denied.

                                                86.

       Paragraph 86 is denied.

                                                87.

       Paragraph 87 is denied.

                                                88.

       The remaining paragraph is a prayer not requiring a response. To the extent that any

allegations are contained therein, they are denied.



       AND NOW FURTHER ANSWERING, the City avers the following affirmative

defenses:

                                        FIRST DEFENSE

       The Complaint fails to state a right, claim or cause of action upon which relief

can be granted by this defendant.

                                      SECOND DEFENSE

       Some, if not all, of the plaintiffs’ actions have prescribed.
    Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 10 of 12



                                     THIRD DEFENSE

       The plaintiffs herein are not entitled to the relief he seeks as a matter of law.

                                    FOURTH DEFENSE

       The defendants’ actions followed the mandates and edicts of laws and

ordinances that the defendants believed to be constitutional, rendering the defendants

herein immune from suit.

                                     FIFTH DEFENSE

       The defendants specifically plead that they cannot be held liable for any

discretionary acts.

                                     SIXTH DEFENSE

       As public officials performing discretionary acts, the defendants are immune,

under applicable state laws as set forth in La. R.S. 9:2798.1, La. R.S. 9:2800.10, and any

and all other statutory or jurisprudential immunities affordable under the law.

                                    SEVENTH DEFENSE

       The defendants herein expressly pleads the affirmative defense that the plaintiffs

failed to mitigate their damages.

                                    EIGHTH DEFENSE

       In the alternative, the defendants aver that the plaintiffs assumed the risk of their

own injuries.

                                     NINTH DEFENSE

       In the alternative, and in the event that this honorable Court should find that the

defendants were guilty of negligence whatsoever which proximately caused or
    Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 11 of 12



contributed to the alleged injuries which the defendants deny, then the defendants

specifically pleads contributory negligence/comparative fault on the part of the

plaintiffs, which would operate as a complete bar to, or diminution, of plaintiffs’

recovery.

                                    TENTH DEFENSE

       The plaintiffs’ claims in this matter are frivolous and unreasonable, and, as such,

the defendants are entitled to an award against the plaintiffs for any and all attorney’s

fees and costs expended pursuant to federal law, and, if applicable, 42 U.S.C. § 1988.

                                  ELEVENTH DEFENSE

       In the alternative, the defendants affirmatively aver that the plaintiffs’ alleged

injuries were caused by persons or parties over whom this defendants exercise no

authority, jurisdiction, control, or supervision of whom it is not legally responsible.

                                  TWELFTH DEFENSE

       The defendants aver that it is entitled to a credit and/or set off from any sums

paid to or on behalf of the plaintiffs by the defendants by any other insurer, or by any

person or entity, specifically pleading extinguishment of some or all of any obligation

which may be found due plaintiffs to the full extent of any such payments.

                                THIRTEENTH DEFENSE

       The defendants affirmatively assert the statutory cap on general damages

provided by LSA – R.S. 13:5106.

                              RESERVATION OF RIGHTS

       To the extent permitted by law, the defendants herein reserves their right to
    Case 2:19-cv-09120-GGG-JCW Document 18 Filed 07/15/19 Page 12 of 12



supplement and amend this Answer and to assert additional affirmative defenses as

future discovery may warrant and require.

       WHEREFORE, the City defendants pray that this answer be deemed good and

sufficient and that after due proceedings had, there be a judgment in its favor and

against plaintiff, dismissing the Complaint, with prejudice and at plaintiffs’ cost. The

City defendants further pray for its attorney’s fees, costs, and/or all other general or

equitable relief to which it may be entitled.

                                           Respectfully Submitted,


                                           /s/ Mark D. Macnamara          _
                                           MARK DANIEL MACNAMARA, LSB #24532
                                           DEPUTY CITY ATTORNEY
                                           CHURITA H. HANSELL, LSB #25694
                                           CHIEF DEPUTY CITY ATTORNEY
                                           DONESIA D. TURNER, LSB #23338
                                           SR. CHIEF DEPUTY CITY ATTORNEY
                                           SUNNI J. LeBEOUF, LSB #28633
                                           CITY ATTORNEY
                                           1300 PERDIDO STREET, ROOM 5E03
                                           NEW ORLEANS, LA 70112
                                           FACSIMILE: (504) 658-9868
                                           TELEPHONE: (504) 658-9800

                                           Counsel for the City of New Orleans


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2019, a copy of the above was served,

contemporaneously or prior, to all counsel of record by e-filing via the court’s CM/ECF system

and/or by U.S. Mail, pursuant to FRCP 5(b)(2).

                                           /s/ Mark D. Macnamara
                                           MARK DANIEL MACNAMARA
